Citation Nr: 1617762	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  10-18 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent prior to April 17, 2015 and in excess of 20 percent thereafter for multilevel degenerative disc disease (DDD) and degenerative joint disease (DJD) of the thoracic and lumbar spine.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel





INTRODUCTION

The Veteran served on active duty from February 1989 to February 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for multilevel DDD and DJD of the thoracic and lumbar spine at 10 percent effective March 1, 2009.   

In October 2010, the Veteran testified at a hearing before a Decision Review Officer at the RO.  A transcript of the hearing is of record.

The issue was remanded for further development by the Board in February 2015.  In a subsequent May 2015 rating decision, the Veteran's DDD rating was increased to 20 percent effective April 17, 2015.  The issue is once again before the Board.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that prior to April 17, 2015 the Veteran's DDD and DJD manifested with forward flexion greater than 60 degrees, combined range of motion greater than 120 degrees, and without muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

2.  The preponderance of the evidence shows that from April 17, 2015, the Veteran's DDD and DJD manifested with greater than 40 degrees of flexion and without ankylosis of the spine.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent prior to April 17, 2015 and in excess of 20 percent thereafter for multilevel DDD and DJD of the thoracic and lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Here, the Veteran's increased rating claim arises from his disagreement with the initial evaluation that was assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) ((section 5103(a) notice is no longer required after service-connection is awarded).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Multiple VA examinations have been conducted and opinions obtained.  

The Board also notes that actions requested in the prior remand have been undertaken.  Indeed, a new VA examination was obtained, VA treatment records were obtained, and the Veteran was contacted regarding records from a private doctor.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Higher Initial Rating - DDD of the Thoracic and Lumbar Spine

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claims on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran's multilevel DDD and DJD of the thoracic and lumbar spine are rated under Diagnostic Code 5242 for degenerative arthritis of the spine.  Diagnostic Code 5242 refers to  Diagnostic Code 5003 for degenerative arthritis; however, Diagnostic Code 5003 states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the Veteran should be rated at 10 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups and 20 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitation exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242.

Diagnostic Code 5242 also refers to the general rating formula for diseases and injuries of the spine.  The general rating formula for diseases and injuries of the spine assigns disability ratings as follows:

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

The Board notes that intervertebral disc syndrome is rated based on incapacitating episodes under a separate formula.  In this instance, however, the December 2011 and April 2015 examiners specifically stated that the Veteran did not have intervertebral disc syndrome.  Therefore, further discussion regarding the formula for rating intervertebral disc syndrome based on incapacitating episodes is not necessary.  

Prior to April 17, 2015, the Veteran's DDD was rated at 10 percent.  To receive a higher disability rating, the evidence must show forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  

A September 2008 VA examination showed normal posture and gait without kyphosis, lordosis, or significant scoliosis.  A June 2011 VA treatment record noted that the Veteran's gait and station were normal.  In a December 2011 examination, the examiner specifically stated that the Veteran did not have guarding or muscle spasm of the thoracolumbar spine.  The remaining treatment records do not show muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  

The Board notes that 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran's pain upon repetition resulted in additional limitation of motion, which was noted by the VA examiners and considered in the application of the rating criteria to the Veteran's symptoms.  The range of motion findings below include the consideration of the onset of pain and repetitive use in the measurement of range of motion.  

The Veteran's forward flexion was measured to 90 degrees in September 2008 and 90 degrees in December 2011.  When considering the onset of pain, the Veteran's combined range of motion was 200 degrees in September 2008 and 240 degrees in December 2011.  The remaining records do not show any additional limitations in range of motion findings.  Therefore, the Veteran's forward flexion did not manifest with less than 60 degrees and the Veteran's combined range of motion was greater than 120 degrees prior to April 17, 2015.   

The Board finds that, based on the evidence of record, the Veteran's disability did not manifest to a higher degree prior to April 17, 2015.

From April 17, 2015, the Veteran's disability is rated at 20 percent disabling.  To receive a higher disability rating, the evidence must show forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine

The April 2015 VA examination revealed essentially normal range of motion findings and normal symmetry in appearance with muscular spasm and decreased lordosis.  Although the examiner noted additional loss of function due to pain, fatigue, and lack of endurance on repetitive testing, the Veteran's range of motion findings were still normal.  The examiner specifically noted no ankylosis of the spine.  The remainder of the record is silent for any positive findings of ankylosis or any limitation of flexion to 30 degrees or less.  

Therefore, the Board finds that, based on the evidence of record, the Veteran's disability did not manifest to a higher degree from April 17, 2015.

The Board acknowledges that Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  In this instance, the Veteran does not experience any neurological symptoms related to his spine disability.  The VA examiners have consistently stated that the Veteran does not experience any signs or symptoms of radiculopathy.  The Veteran reported no lower extremity radiating pain and all motor, reflex, and sensory examinations were normal, with the exception of hypoactive reflexes at the ankles during the April 2015 examination.  Therefore, the Board will not assign a separate disability rating for neurological manifestations.  

Entitlement to a disability rating in excess of 10 percent prior to April 17, 2015 and in excess of 20 percent thereafter for multilevel DDD and DJD of the thoracic and lumbar spine is not warranted and the claim must be denied.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the current appeal. See 38 U.S.C.A. § 5107(b) (West 2002).

Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted.  Extraschedular consideration requires a three-step inquiry.  See 38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation to determine whether an extraschedular rating is warranted. 

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's DDD and DJD of the lumbar and thoracic spine are manifested by painful motion, stiffness, and muscle spasms resulting in abnormal spinal contour.  These manifestations are contemplated in the applicable rating criteria.  See 38 C.F.R. § 4.71a.  The Board does not find that the Veteran has described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his description of orthopedic symptomatology is consistent with the degree of disability addressed by such evaluations.  Therefore, the rating criteria are adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.   

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Service connection is currently in effect for DDD and DJD of the thoracic and lumbar spine, irritable bowel syndrome, bilateral carpal and cubital tunnel syndrome, bilateral Achilles and calcaneal spurring, flap disruption of the right eye, and restrictive airway disease.  The evidence does not suggest that there are any effects of the combination of these disabilities that are not already accounted for in the individually assigned ratings.  Therefore, further discussion in this regard is not warranted.  

Finally, the record does not reveal that the Veteran is claiming to be rendered unemployable by virtue of his lower back disability, and the Board finds that the record has not raised an implied claim for a total disability rating based on individual unemployability due to service-connected disabilities pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Of note, at the most recent VA examination the Veteran reported that he continues to work full time as a general laborer.    


ORDER

Entitlement to an initial disability rating in excess of 10 percent prior to April 17, 2015 and in excess of 20 percent thereafter for multilevel DDD and DJD of the thoracic and lumbar spine is denied



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


